DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-16 are pending upon entry of amendment filed on 7/9/19.

Applicant’s election of group I, claims 1-15 without traverse readable upon elected species of SEQ ID NO:1 in the reply filed on 12/2/20 has been acknowledged.   

Accordingly, claims 4 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-3 and 5-15 readable upon SEQ ID NO:1 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 7/30/19 and 1/10/20 have been acknowledged.

4.	The oath filed on 4/26/19 has been entered.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,008,453 in view U.S. Pub. 2014/0186361.

The ‘453 patent teaches the etanercept compositions (co. 31-32, see SEQ ID NO:618, claim 18). The claimed SEQ ID NO:1 shares over 99 %  sequence identity.  See the following sequence results.  The currently claimed limitations in claim 3  recites “an amino acid” (note line 2).  Unlike “the amino acid” which requires the entire amino acid set forth in the claimed SEQ ID NO:1, “an amino acid” reads on any fragment thereof.

RESULT 15
US-11-502-761B-618
; Sequence 618, Application US/11502761B
; Patent No. 8008453
; GENERAL INFORMATION
;  APPLICANT: Gegg, Jr., Colin V.
;  APPLICANT:Miranda, Leslie P.
;  APPLICANT:Walker, Kenneth W.
;  APPLICANT:Xiong, Fei
;  TITLE OF INVENTION: MODIFIED Fc MOLECULES
;  FILE REFERENCE: A-1037
;  CURRENT APPLICATION NUMBER: US/11/502,761B
;  CURRENT FILING DATE: 2009-06-15
;  PRIOR APPLICATION NUMBER: 60/707,842
;  PRIOR FILING DATE: 2005-08-12
;  NUMBER OF SEQ ID NOS: 658
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 618
;  LENGTH: 467
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Etanercept-Fc domain fusion
US-11-502-761B-618

  Query Match             99.4%;  Score 2566;  DB 7;  Length 467;

  Matches  464;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAQVAFTPYAPEPGSTCRLREYYDQTAQMCCSKCSPGQHAKVFCTKTSDTVCDSCEDST 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LPAQVAFTPYAPEPGSTCRLREYYDQTAQMCCSKCSPGQHAKVFCTKTSDTVCDSCEDST 60

Qy         61 YTQLWNWVPECLSCGSRCSSDQVETQACTREQNRICTCRPGWYCALSKQEGCRLCAPLRK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTQLWNWVPECLSCGSRCSSDQVETQACTREQNRICTCRPGWYCALSKQEGCRLCAPLRK 120

Qy        121 CRPGFGVARPGTETSDVVCKPCAPGTFSDTTSSTDICRPHQICNVVAIPGDASMDAVCTS 180
              ||||||||||||||||||||||||||||:|||||||||||||||||||||:|||||||||
Db        121 CRPGFGVARPGTETSDVVCKPCAPGTFSNTTSSTDICRPHQICNVVAIPGNASMDAVCTS 180

Qy        181 TSPTRSMAPGAVHLPQPVSTRSQHTQPTPEPSTAPSTSFLLPMGPSPPAEGSTGDEPKSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TSPTRSMAPGAVHLPQPVSTRSQHTQPTPEPSTAPSTSFLLPMGPSPPAEGSTGDEPKSC 240

Qy        241 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 300

Qy        301 GVEVHNAKTKPREEQYDSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 360
              ||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||
Db        301 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 360

Qy        361 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 420

Qy        421 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 467
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 467

As disclosed by the specification [0002] of the instant application, etanercept comprises 467 amino acid having Fc domain of IgG1 and extracellular ligand binding domain of p75 tumor necrosis factor receptor (TNFR).



The ‘361 publication teaches adalimumab formulations and kit comprising the instruction in the presence of succinate buffer and about 100mM NaCl as tonicifying agent in the absence of stabilizer (claims 1, 2, 4 and 16, [0318]).  The concentration of protein is 20-150mg/ml, succinate buffer is 5-50mM ([0575]) at pH 5.5.  Even though the formulation taught by the ‘361 publication contains polysorbate, the polysorbate is not part of the exclusionary stabilizer in light of claim 10-12 of the instant application, it meets the limitations of the claim 1.  The formulation comprising succinate buffer, NaCl and/or polysorbate enhances stability of antibody and reduces aggregates.

Given that the prior art formulation is identical to the claimed invention, the prior art formulation is expected to exhibit stability set forth in claims 13-14, claims 13-14 are included in this rejection.

Further, adalimumab is monoclonal antibody that binds TNF alpha comprising IgG1 and shares Fc, the formulation that is suitable for adalimumab is expected to be suitable for etanercept.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the stabilizing formulation taught by the ‘361 publication into the etanercept composition taught by the ‘453 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the buffer composition comprising succinate and NaCl extends shelf life and enhances stability of antibody by reducing aggregates.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie 

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 14, 2021 


/YUNSOO KIM/Primary Examiner, Art Unit 1644